Exhibit 10.2

SHAREHOLDERS AGREEMENT

THIS SHAREHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
October 21, 2008 by and among VIASPACE Green Energy Inc., a British Virgin
Islands international business company (the “Company”), VIASPACE, Inc., a Nevada
corporation (“VIASPACE”), and Sung Hsien Chang, an individual (“Chang”) (each of
VIASPACE and Chang shall be referred to as a “Shareholder”)

RECITALS

WHEREAS, the Shareholders hold or will hold all Company securities in connection
with that certain Securities Purchase Agreement dated as of this date pursuant
to which Chang will exchange all of the equity securities of IPA BVI and IPA
China in exchange for shares of Company common stock (“Securities Purchase
Agreement”);

WHEREAS, the Shareholders wish to define certain rights among the parties as set
forth herein.

AGREEMENT

In consideration of the mutual covenants and agreements contained herein, and
for other valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following capitalized terms have the meanings
indicated below.

“Affiliate” of a Person means any other Person who, directly or indirectly,
controls, is controlled by, or is under common control with such Person, and for
this purpose, “control” means beneficial ownership of 50% equity interest or
greater.

“Board” shall mean the Board of Directors of the Company.

“Business Day” means each day that is not a Saturday, Sunday, or other day on
which banks are required or permitted by law to be closed in Hong Kong or
California.

“First Closing” has the meaning given in the Purchase Agreement.

“IPA BVI” means Inter-Pacific Arts Corp., a British Virgin Islands international
business company.

“IPA China” means Guangzhou Inter-Pacific Arts Corp., a Chinese wholly owned
foreign enterprise registered in Guangdong province.

“Permitted Transferee” means (a) with respect to a Shareholder who is an
individual, (i) such Shareholder’s spouse or issue, (ii) a corporation,
partnership, or trust, the beneficiaries of which include, or which is
controlled by, only such Shareholder, such Shareholder’s spouse, or such
Shareholder’s issue, and (iii) in the event of such Shareholder’s death, such
Shareholder’s heirs and legatees, (b) with respect to a Shareholder that is not
an individual, any Affiliate of such Shareholder and (c) a purchaser of Company
common stock from VIASPACE, the net proceeds of which shall be used to pay Chang
up to $4.8 million at the Second Closing and which shall not be subject to
Article III.

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, incorporated organization, association,
corporation, institution, public benefit corporation, entity, or government
(whether federal, state, county, city, or otherwise, including without
limitation any instrumentality, division, agency, body, or department thereof).

“Permitted Issuance” means issuances of up to 14 million shares of Company
common stock issued pursuant to exercises of outstanding stock options approved
by the Board and sales of up to $4.8 million in Company equity securities to
third party purchasers.

“Purchase Agreement” means the Securities Purchase Agreement date as of
October 21, 2008, by and among the Company, VIASPACE and Chang.

“Second Closing” has the meaning given in the Purchase Agreement.

“Shares” means the ordinary shares of the Company held by a Shareholder.

“Subsidiaries” means IPA BVI and IPA China.

“Transfer” means a transfer, sale, assignment, pledge, hypothecation, gift,
creation of a security interest in or lien on, placement in trust (voting or
otherwise), assignment, or any other encumbrance or disposition of, directly or
indirectly, voluntarily or involuntarily, any Shares.

“Transferee” means any Person (including a Permitted Transferee) who acquires
Shares by means of a Transfer in accordance with this Agreement.

ARTICLE II

GOVERNANCE OF THE COMPANY AND THE SUBSIDIARIES

2.1 Directors. The number of directors constituting the board of directors of
the Company and each Subsidiary shall be three (3). Except as otherwise provided
herein, each director shall serve until the earlier of his death, resignation or
removal. Any director may resign at any time upon written notice to the Company.
For each of the Company and Subsidiaries, VIASPACE has the right to designate
and appoint two (2) directors (the “VIASPACE Directors”) and Chang has the right
to designate and appoint one (1) director (the “Chang Director”). Each
Shareholder has the right to remove and replace any directors appointed by it at
any time. Such designation, appointment, removal or replacement shall be
effective as among the Shareholders upon receipt of written notice to such
effect from the Shareholder making such designation, appointment, removal or
replacement. The initial VIASPACE Directors shall be Carl Kukkonen and A.J.
Abdallat. The initial Chang Director shall be Sung Hsien Chang.

Each Shareholder shall vote his or its Securities at any regular or special
meeting of shareholders of the Company or Subsidiaries or in any written consent
executed in lieu of such a meeting of shareholders and shall take all other
actions (including using his or its best efforts to cause the Board of Directors
of the Company to take all actions) necessary to give effect to the agreements
contained in this Shareholders Agreement (including, without limitation, the
election of the Designees) and to ensure that the charter of the Company and any
Subsidiary as in effect at any time hereafter do not conflict in any respect
with the provisions of this Shareholders Agreement. In order to effectuate the
provisions of this Article 2, each Shareholder hereby agrees that when any
action or vote is required to be taken by such Shareholder pursuant to this
Shareholders Agreement, such Shareholder shall use his or its best efforts to
call, or cause the appropriate officers and directors of the Company to call, a
special or annual meeting of shareholders of the Company, as the case may be, or
execute or cause to be executed a consent in writing in lieu of any such
meetings pursuant to applicable corporate law, as amended from time to time, or
any successor statutes. The Company will pay all reasonable out-of-pocket
expenses incurred by the directors in connection with their participation in
meetings of the Board.

2.2 Vacancies. In the event of a vacancy on any board of directors, each
Shareholder agrees to vote in favor of an individual designated in writing by
(a) VIASPACE if the vacant position on the board of directors had been held by a
VIASPACE Director or (b) Chang, if the vacant position on the board of directors
had been held by the Chang Director.

2.3 Compensation. Directors shall serve on the Board and on any of its
committees, without compensation from the Company for such service.

2.4 Company Management. Carl Kukkonen will be the initial Chairman of the Board
and Chief Executive Officer of the Company. Stephen Muzi will be the initial
Chief Financial Officer and Secretary of the Company. Chang will be the initial
President of the Company, effective as of the Second Closing.

2.5 Subsidiaries Management. Carl Kukkonen will be the initial Chief Executive
Officer of IPA BVI and IPA China, effective as of the Second Closing. Stephen
Muzi will be the initial Chief Financial Officer and Secretary of IPA BVI and
IPA China, effective as of the Second Closing. Chang will be the initial
President of IPA BVI and IPA China. Maclean Wang will be initial Managing
Director of Grass Development of IPA China.

2.6 Actions by the Board of Directors.

(a) General. Meetings of each board of directors shall be held at least [four]
times per year, at such places and on such dates as are agreed by the directors.
The presence of any two (2) of the directors shall constitute a quorum for the
transaction of business at a meeting of the board of directors, provided that
the Chang Director has been duly notified (or is present and has waived due
notice). The affirmative vote of a majority of the directors present at a
meeting will constitute a decision of the board of directors; provided, however,
that decisions as to Fundamental Matters, as set forth below, shall require the
unanimous approval of Directors.

(b) Fundamental Matters. The approval by the Board of any of the following
actions (the “Fundamental Matters”) shall be subject to the unanimous approval
of the Directors:

(i) other than Permitted Issuances, any issuance or agreement to issue any
capital stock of the Company or the Subsidiaries or any securities or rights of
any kind convertible into or exchangeable for, any capital stock of the Company
or the Subsidiaries;

(ii) any transaction of merger, consolidation, amalgamation, recapitalization or
other form of business combination; any joint venture; any liquidation, winding
up or dissolution of the Company or the Subsidiaries; or any acquisition of any
business or assets from, or capital stock of, any Person;

(iii) any sale, conveyance, lease, transfer or other disposition of any
substantial assets of the Company or the Subsidiaries or any other transaction
not in the ordinary course of business;

(iv) any declaration or making of dividend payments or other payments or
distributions made to any shareholders of the Company or the Subsidiaries;

(v) any amendment or modification of the Memorandum and Articles of Association
of the Company or IPA BVI or the Articles of Association of IPA China;

(vi) except as contemplated in the Purchase Agreement, an initial public
offering of the shares of the Company or the Subsidiaries;

(vii) the engagement to any substantial extent in any line or lines of business
activity other than the businesses in which the Company and the Subsidiaries
were engaged as of the date of this Agreement;

(viii) any indebtedness incurred or guaranty made by the Company or the
Subsidiaries or any pledge of the Company’s or the Subsidiaries’ assets in
connection with any loan or other extension of credit or any loan by the Company
or the Subsidiaries to any Person;

(ix) commercial proposals or contracts which would commit the Company or the
Subsidiaries for a total amount (including both recurring and non-recurring
charges) in excess of $100,000;

(x) decisions relating to the officers and executive management of the Company
or the Subsidiaries, including compensation, employment and termination of
employment;

(xi) approval of the annual budget of the Company and the Subsidiaries,
including without limitation, sub-budgets for the artwork business, grass
business, public company formation process and ongoing management and
administration expenses;

(xii) the opening of bank accounts of the Company and the Subsidiaries; and

(xiii) selection of auditors for the Company and the Subsidiaries.

2.7 Operations of the Subsidiaries. Notwithstanding anything to the contrary in
this Agreement but subject to Section 2.6, Chang shall have sole authority to
manage and control the operations of the Subsidiaries until the Second Closing.

ARTICLE III

TRANSFERS

3.1 Transfer. Each Shareholder agrees that no Transfer of Shares by a
Shareholder will be valid, binding, or of any force or effect with respect to
the Company or any other Shareholder, except as permitted under this Article III
and effected in accordance with all of the terms, conditions, and provisions of
this Agreement. Shares purchased through a Transfer permitted under this
Agreement will remain subject to the provisions of this Agreement and the
Articles of Association of the Company. Any Transferee will be required to
execute, and any transferor of Shares shall cause such Transferee to execute,
this Agreement.

3.2 Notation. The Company will make a notation in the relevant share
certificates with respect to the restrictions on Transfer of the Shares, and
each share certificate issued to a Shareholder will bear a legend in wording
substantially as follows:

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED WITHOUT COMPLIANCE WITH
THE PROVISIONS OF THE SHAREHOLDERS AGREEMENT OF VIASPACE GREEN ENERGY INC. A
COPY OF SUCH AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL EXECUTIVE
OFFICES OF VIASPACE GREEN ENERGY INC.

3.3 Restrictions on Transfer. Each Shareholder agrees that it may not Transfer
Shares except (i) to a Permitted Transferee or (ii) in accordance with this
Article III.

3.4 Right of First Refusal.

(a) If a Shareholder receives a bona fide offer to buy all (and not less than
all) of its Shares (“Offer”) and such Shareholder (“Offeree”) wishes to sell
such Shares (“Offered Shares”), it will promptly deliver written notice
(“Notice”) to the other Shareholder offering to sell the Offered Shares to the
other Shareholder on no less favorable terms and conditions set forth in the
Offer. The Notice will contain all the terms and conditions of the Offer, a copy
of any written Offer, and adequate information regarding the identity and
background of the Person making the Offer (the “Offeror”).

(b) Upon receipt of the Notice, the other Shareholder will have an irrevocable
option to purchase all, and not less than all, the Offered Shares on the same
terms and conditions set forth in the Offer. For a period of 15 days after the
receipt of the Notice, the other Shareholder may exercise this purchase option
by delivering written notice to the Offeree. If the other Shareholder fails to
exercise its purchase option within the 15-day period, the Offeree may, for a
period of 30 days after the earlier of (i) the expiration of the 15-day purchase
option period and (ii) the date the Offeree has received written notice from the
each other Shareholder stating that it will not exercise its purchase option,
sell the Offered Shares to the Offeror on the terms and conditions set forth in
the Notice; provided that such sale otherwise complies with the Tag Along
provision in Section 3.5 and other provisions of this Agreement.

(c) If a Shareholder exercises its purchase option under this section, the
closing of the purchase of the Offered Shares with respect to such exercise will
take place on or before the 30th day after the latest date a Shareholder
delivers timely notice of such exercise to the Offeree.

(d) No offer by a Permitted Transferee of a Shareholder to purchase Shares of
such Shareholder will constitute an Offer.

3.5 Tag Along Right. Within 30 days after receipt of the Notice, the other
Shareholder may give written notice to the Offeree of its desire to sell all,
and not less than all, of its Shares on the same terms and conditions set forth
in the Offer (“Tag Along Notice”). If within such 30-day period the other
Shareholder elects to sell its Shares in accordance with Section 3.5, such Tag
Along Notice shall constitute a binding commitment of such Shareholder and the
Offeree shall not consummate the sale of its Shares unless the Shares of the
other Shareholder are included in such sale. If a Shareholder exercises its
right of first refusal under Section 3.4, it may not exercise any rights under
this Section 3.5.

ARTICLE IV

PURCHASE OPTION

4.1 Option Events. Each of the following events is an “Option Event”:

(a) Bankruptcy. If a Shareholder files or has filed against such Shareholder a
petition under any federal or state bankruptcy, insolvency or similar law, or
makes an assignment of assets for the benefit of creditors, then the other
Shareholder shall have the option to purchase all of such Shareholder’s Shares.

(b) Attachment; Levy. If an attachment, execution or other process is levied
against a Shareholder or any of Shareholder’s Shares so as to become a lien on
such Shares, and such lien is not released within fifteen (15) days after the
date of levy, then the other Shareholder shall have the option to purchase all
of such Shareholder’s Shares.

4.2 Option Exercise. If a Shareholder wishes to exercise the foregoing purchase
option, it shall deliver written notice to the other Shareholder within ninety
(90) days after the Option Event.

4.3 Purchase and Price. The purchase price to be paid for Shares purchased
pursuant to this section shall be the fair market value of such Shares. Fair
market value shall be the share price of the Company’s common stock as of the
date of the Option Event, provided that such stock is traded on a public
exchange or, if not traded on a public exchange, as determined by an appraiser
selected by the purchasing Shareholder who has not had any prior relationship
with the purchasing Shareholder and who has at least ten (10) years experience
valuing privately held companies. The fees and expenses of such appraiser shall
be borne by the purchasing Shareholder and the appraiser’s determination of fair
market value shall be binding and conclusive. The purchasing Shareholder shall
tender the consideration within 180 days after the Option Event.

ARTICLE V

OTHER AGREEMENTS

No Shareholder will enter into any agreement or arrangement of any kind with any
Person with respect to Shares (or any rights therein) held by it from time to
time on terms inconsistent with the provisions of this Agreement.

ARTICLE VI MISCELLANEOUS

6.1 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be deemed to have been given or made as of the date so delivered
if personally delivered; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and five (5) calendar days after mailing if sent by
registered or certified mail (except that a notice of change of address shall
not be deemed to have been given until actually received by the addressee), to
addresses set forth in the Company’s records.

6.2 Termination.

(a) This Agreement will terminate upon the earliest of any one of the following
events:

(i) the Second Closing fails to occur;

(ii) the written consent of both Shareholders; or



  (iii)   the merger or consolidation of the Company with or into another Person
in which the Shareholders own less than 50% of the voting equity of the
surviving entity.

(b) Without affecting the rights of any other Shareholder or the Company, this
Agreement will terminate prospectively as to a Shareholder when such Shareholder
ceases to own any Shares.

6.3 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the Company, the Shareholders, and their respective successors and
permitted assigns. No party may assign this Agreement or its rights,
obligations, or interests herein, in whole or in part, without the prior written
consent of the Shareholders, except as otherwise expressly permitted herein. If
any Shareholder acquires additional Shares and if any Transferee of any
Shareholder acquires any Shares, in each case in any manner, whether as a
Permitted Transferee, by operation of law, or otherwise, such Shares will be
held subject to all of the terms of this Agreement, and by taking and holding
such Shares, such Shareholder or Transferee will be conclusively deemed to have
agreed to be bound by and to comply with all of the terms and provisions of this
Agreement.

6.4 Injunctive Relief. The Company and the Shareholders acknowledge and agree
that the legal remedies available in the event any party violates the covenants
and agreements made in this Agreement would be inadequate and that the Company
and each of the Shareholders shall be entitled, without posting any bond or
other security, to temporary, preliminary, and permanent injunctive relief,
specific performance and other equitable remedies in the event of such a
violation, in addition to any other remedies which the Company and the
Shareholders may have at law or in equity.

6.5 Inspection. For so long as this Agreement is in effect, the Company will
maintain and make available this Agreement, any amendments hereto, and a
complete list of the names and addresses of all holders of Shares for inspection
and copying on any Business Day by any party hereto at the offices of the
Company.

6.6 Amendment; Waiver. This Agreement may not be amended, modified or
supplemented in any manner, except by a writing signed by holders of at least
80% of the shares of Company common stock issued pursuant to this Agreement. The
failure of any party to enforce at any time any provision hereof will not be
construed to be a waiver of any such provision or any other provision. No waiver
of any breach hereof will be construed to be a waiver of any other breach.

6.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties, their respective successors and permitted assigns. No other person or
entity is entitled to rely upon or receive any benefit from this Agreement or
any provision hereof.

6.9 Entire Agreement. This Agreement constitutes the entire agreement among the
Company and the Shareholders with respect to the subject matter hereof and
supersedes all previous negotiations, commitments, and writings with respect to
such subject matter.

6.10 Captions. The article and section headings in this Agreement appear for
convenience of reference only, are not part of this Agreement, and do not affect
in any way the interpretation or enforcement of this Agreement.

6.11 Counterparts. This Agreement may be executed and delivered in counterparts
and by facsimile, each of which will be deemed an original but which together
will constitute one and the same instrument.

6.12 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice or conflict of law rule or principle.

6.13 Rules of Construction. Unless the context otherwise requires, (a) words in
the singular include the plural, and words in the plural include the singular;
(b) provisions apply to successive events and transactions; and (c) “herein,”
“hereof” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision.

IN WITNESS WHEREOF, the parties have duly executed and delivered this
Shareholders Agreement as of the date first above written.

         
VIASPACE Inc. By: _____/s/ Carl Kukkonen
    —  
 
       



    Carl Kukkonen, Chief Executive Officer

         
VIASPACE Green Energy Inc. By: _____/s/ Carl Kukkonen
    —  
 
       



    Carl Kukkonen, Chief Executive Officer

/s/ Sung Hsien Chang

SUNG HSIEN CHANG

